*18OPINION.
In view of the facts which developed at the trial of this claim, I am of the opinion that, in the absence of any puncturing or tearing of the abdominal wall, this ease is to be classified under the second division of paragraph 11 (x) of Compensation statute controlling hernia cases. Where there is no actual tearing of the abdominal wall, compensation can be granted-only when the case involves the five distinct elements set forth in the second portion of the above-named clause. These elements are:—
First, the descent of the hernia shall immediately follow the cause.
Second, there must be severe pain in the hernial region.
Third, there must be such prostration as to compel the employe to cease work immediately.
Fourth, these facts must be conveyed to the employer within twenty-four hours.
Fifth, the physical distress must be such as to require the attendance of a physician within twenty-four hours.
Apparently, this case involved all of the five elements just enumerated, consequently it comes within that class of hernia for which compensation is to be granted. I am therefore of the opinion that an award must necessarily be made in *19favor of the petitioner, the widow of and the only dependent of the decedent, Charles S. Eelsburg.
# * * * * t\i * * *
W. E. Stubbs,

Deputy Commissioner of Compensation.